John E. Haapala
OSB No. 061739
401 E. 10th Ave., Ste. 240
Eugene, OR 97401
Ph. 541-345-8474
Fax 541-345-3237
jeh@haapalaw.com
Attorney for Plaintiff

                           UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON

LEONILA R. AZPEITIA-ARELLANO                  Case No. 6:18-CV-00968-AA


     Plaintiff,                               ORDER AWARDING ATTORNEY FEES
                                              PURSUANT TO THE EQUAL ACCESS TO
   vs.                                        JUSTICE ACT

COMMISSIONER,
Social Security Administration,

     Defendant.


         It is hereby ORDERED that, pursuant to the Equal Access to Justice Act, 28

U.S.C. §§ 2412, an attorney fee in the amount of$ 5,745.60 awarded to Plaintiff.

Defendant shall mail the check to Plaintiff's attorney office as follows: John E. Haapala,

401 E 10th Ave., Suite 240, Eugene, Oregon, 97401. If Plaintiff does not owe an

outstanding debt eligible under the Federal Treasury Offset Program, Defendant shall

make the check payable to Plaintiffs attorney, John E. Haapala. There are no costs or

expenses to be paid herein.

         Dated this ~of   DHU\'l~if', 2019.     L aJl,,_)
                                          United States District Judge

Submitted by:
John E. Haapala
Attorney for Plaintiff

1 - ORDER AWARDING ATTORNEY FEES PURSUANT TO THE EQUAL ACCESS
TO JUSTICE ACT
